. Three orders of the Supreme Court, Kings County, dated August 12, 1969, September 2, 1969, and September 15, 1969, respectively, and judgment of the same court, dated September 19, 1969, affirmed. No opinion. Appeal from order of the Supreme Court, Kings County, dated September 15, 1969, dismissed. No appeal lies from an order which denied reargument. Respondents are jointly awarded a single bill of $10 costs and disbursements to cover all these appeals. Rabin, Acting P. J., Martuscello, Latham, Kleinfeld and Benjamin, JJ., concur.